t c memo united_states tax_court wilbur kenneth griesmer petitioner v commissioner of internal revenue respondent docket no filed date wilbur kenneth griesmer pro_se anita a gill for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 in the amounts of dollar_figure and dollar_figure respectively after a concession by petitioner ’ the issues remaining for decision are as follows whether petitioner engaged in his meteorite and pyrite collection activity for profit during and we hold that he did not whether petitioner's net_capital_loss for should be limited to dollar_figure as opposed to dollar_figure as claimed on petitioner's schedule d for that year we hold that it should whether petitioner is liable for accuracy-related_penalties under sec_6662 for and we hold that he is adjustments relating to the taxable_amount of petitioner's social_security_benefits for the years in issue are purely mechanical matters the resolution of which is dependent on our disposition of the disputed issues petitioner concedes that he received social_security_benefits for the taxable_year in the amount of dollar_figure findings_of_fact petitioner resided in cleveland ohio at the time that his petition was filed with the court after graduating from high school petitioner worked for years as a seaman on various oreboats owned and operated by the great lakes fleet of u s steel corporation petitioner spent the balance of his working life at a factory job for warner swasey co he retired in after retiring petitioner commenced an activity involving the collection of various rocks and minerals in particular petitioner combed the beaches of lake erie searching for what he considered to be meteorites and in particular martian meteorites which he believed were quite valuable he would then clean what he collected and on occasion paint it gold he would not offer the specimen for sale but rather added it to his collection the parties did not enter into a stipulation of facts as required by the court's standing pre-trial order and rule petitioner explained the presence of martian meteorites on the shore of lake erie as follows now as the big meteors or comets land on mars they splash this brown and black stuff up in the air and with the light gravity on mars it takes off into space now it floats around in space now it's drawn by the gravity of the sun towards our direction petitioner also collected various pyrites which he regarded as precious metals according to petitioner i purchase maybe tons and tons of this stuff from europe greenland south america petitioner has not made any attempt to sell his pyrites but rather regards his collection as his legacy to certain individuals petitioner did not maintain any records for his meteorite and pyrite collection activity petitioner filed federal_income_tax returns form sec_1040 for and disclosing his occupation as self-employed physicist petitioner attached to each of his returns a schedule c profit or loss from business in the name of the pyrites according to webster's unabridged third new international dictionary pincite are any of various metallic--looking sulfides of which pyrite is the commonest whereas pyrite is a common mineral that consists of iron disulfide fes and is burned in making sulfur dioxide and sulfuric acid the following colloquy at trial reveals petitioner's intent the court what is your hope for this material petitioner well i got maybe grandchildren or possible grandchildren that live next door to me they're possible grandchildren i'm not sure i want them to be able to enjoy life as well as i enjoy life t o e co ’ petitioner reported gross_income and claimed expenses and net losses on his schedules c as follows gross_income dollar_figure dollar_figure less expenses office expense --- supplie sec_56 big_number salvage from salvagers big_number big_number net_loss big_number big_number petitioner did not derive any gross_income from the sale of meteorites or pyrite in or rather the gross_income that he reported on his schedules c represented interest from bank accounts that may have been maintained in the name of the t o h co petitioner also attached to his income_tax return for a schedule d capital_gains_and_losses on his schedule d petitioner claimed a net_capital_loss in the amount of dollar_figure petitioner used the net losses claimed on his schedules c for and as well as the net_capital_loss claimed on his schedule d for to completely offset his reported income from other sources such as interest dividends and pension and ira_distributions thus petitioner reported adjusted_gross_income for and in the amounts of negative dollar_figure and tlo e is short for treasures on earth negative dollar_figure respectively and accordingly did not report any income_tax_liability for those years in the notice_of_deficiency respondent determined that petitioner did not engage in his meteorite and pyrite collection activity for profit within the meaning of sec_183 alternatively respondent determined that petitioner failed to substantiate the expenses claimed respondent also recharacterized the gross_income reported on petitioner's schedules c as interest_income properly reportable on schedules b and line 8a of form sec_1040 opinion respondent contends that petitioner is not entitled to the claimed schedule c losses because petitioner's meteorite and pyrite collection activity was not engaged in for profit in the alternative respondent contends that petitioner failed to substantiate the claimed losses under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowable except to the extent provided by sec_183 in pertinent part sec_183 allows deductions to the extent of gross_income derived from such activity as previously stated petitioner did not derive any gross_income from the sale of meteorites or pyrite in or rather the gross_income that he reported on his schedules c continued sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or only if the taxpayer is engaged in the activity with the actual and honest objective of making a profit see 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the existence of the requisite profit objective is a guestion of fact that must be decided on the basis of the entire record see 63_tc_375 the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in continued represented interest from bank accounts that may have been maintained in the name of the t o e co accordingly petitioner did not derive any gross_income from his meteorite and pyrite collection activity because there was no organizational and economic interrelationship between that activity and the production of interest from bank accounts see sec_1 d income_tax regs in other words petitioner's meteorite and pyrite collection activity and the production of interest from bank accounts were not facets of the same activity therefore if petitioner's activity were not engaged in for profit sec_183 would not serve to allow any deductions carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs in the present case none of the factors indicates that petitioner carried on his meteorite and pyrite collection activity with the requisite profit objective the ultimate goal of an activity engaged in for profit must be to realize a net profit from the activity so as to recoup losses sustained in prior years see 45_tc_261 affd 379_f2d_252 2d cir in this regard petitioner did not have a single dollar of gross_receipts from this activity nor did he even offer any part of his collection for sale see sec_1_183-2 and income_tax regs this factor indicates the lack of a profit objective further petitioner did not carry on his meteorite and pyrite collection activity in a businesslike manner he did not maintain any books_or_records of his income and expenses see sec_1_183-2 income_tax regs petitioner also does not have any special skill or expertise with regard to meteorites or pyrite see sec_1_183-2 income_tax regs in addition petitioner generated significant tax benefits by offsetting losses from his meteorite and pyrite collection activity against his income from interest dividends and other sources and thereby reported no federal_income_tax liability see sec_1_183-2 income_tax regs all of these factors favor respondent's position that petitioner's activity was not engaged in with the requisite profit objective in addition to concluding that petitioner engaged in his meteorite and pyrite collection activity without the requisite profit objective we agree with respondent that petitioner failed to substantiate the expenses claimed on his schedules c taxpayers are required to prove their entitlement to any deduction claimed including the fact of payment see rule a 503_us_79 290_us_111 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner would have us believe that he paid dollar_figure in and dollar_figure in as salvage from salvagers however petitioner's testimony was bizarre if not in testimony before the court in his case involving the taxable years and petitioner described the salvagers as junior high school students who sold minerals to him after he had disclosed the minerals' location to the students fanciful completely unsupported by any documentary_evidence and not otherwise corroborated in addition the record includes indications contrary to petitioner's assertions for example we are not convinced that petitioner had the financial resources to incur expenses of the magnitude claimed on his schedules c in view of the foregoing we sustain respondent's determination on this issue next we consider whether petitioner's net_capital_loss should be limited to dollar_figure as opposed to dollar_figure as claimed on his federal_income_tax return respondent contends that the discrepancy is due to a math error made by petitioner changes in petitioner's cost_basis and the omission of certain transactions petitioner failed to produce any evidence including testimony regarding this matter in light of petitioner's complete failure of proof we sustain respondent's determination on this issue see rule a indopco inc v commissioner supra welch v helvering supra finally we consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 petitioner bears the burden of proving that the negligence_penalty is inapplicable see rule a indopco inc v commissioner supra welch v helvering supra cf girsis v commissioner tcmemo_1992_244 at trial petitioner did not offer any evidence to suggest that he was not negligent nor did he argue that he should not be held liable for the penalty cf girsis v commissioner supra in any event petitioner did not maintain any books_or_records regarding the matters in issue the negligence_penalty may be justified if the taxpayer fails to keep adequate_records see 583_f2d_1088 9th cir affg tcmemo_1975_293 92_tc_899 further failure to maintain adequate_records indicates disregard of the rules and regulations requiring taxpayers to maintain permanent records sufficient to establish their gross_income and deductions see crocker v commissioner supra pincite we therefore sustain respondent's determination on this issue to reflect our disposition of the disputed issues as well as petitioner's concession decision will be entered for respondent
